Title: To Thomas Jefferson from John Lenthall, 15 June 1806
From: Lenthall, John
To: Jefferson, Thomas


                        
                            15 June 1806
                        
                        Report of the State & progress of the Work on the South wing of the Capitol from the commencement of the
                            season to the present 15th. Day of June 1806
                        —Freestone Wk—
                   The Zocle of the Colonnade prepared &
                            set compleat together with the doorcase of the Speaker’s Closet
                        24 Bases and Column Shafts set ready to receive their Capitals.
                        2 Capitals set & 2 blocks of a third.
                        The Piers of the North Entrance set together with their
                            Imposts & Antivolts.
                        About One half of the Architrave, the Circular part of the frieze & first bed of Cornice, & 60 feet of
                            the Modillion bed of Do. prepared ready for setting also about one half of the Capitals & scaffolding shiars & other
                            implements provided for the same
                        —Recess—
                   Baseashler, baseblock, Plinth, Base and first block of Door Architrave set.
                        —Mason Wk—
                  Commenced the foundations of the recess 13th May, carried up all the Cellar walls, Turned all
                            the Arches & Groins of the Cellar Vaults, filled in their spandrels & flushed the whole of the work ready to receive
                            the design of the next story, part of which is set out, and the walls in a state of progression.
                        —Carpenters and Joiners Wk—
                  prepared & put together 40 of the principle ribs of the Dome, and 30 of the
                            Cylindrical Arch. and prepared the plank ready for putting together for about twothirds of the remainder.
                        Prepared the sashframes & sashes ready for putting together. Also Doorframes, Doors shutters, backlinings,
                            Architraves, Plinths, Base & surbase—Venetian Doorframes, Doors, sidelights, fanlights, Imposts & other mouldings for
                            the Office story except the shutters &c to the windows of the East & West Antichambers. All this work has been
                            prepared & put together as far as prudence would permit, until it had acquired all the time for seasoning that could
                            possibly be allowed it.
                        All the ribs for one half of the Lobby Arches are prepared ready for fixing up, so soon as the Architrave
                            shall be set.
                        I am Sir, Your faithful Humle Servt, for BH Latrobe
                        
                            Jno. Lenthall.
                        
                    